Citation Nr: 1243239	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-29 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	[redacted]


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that denied the appellant's claim for a one-time payment from the FVEC Fund.  The appellant is being represented by his son, who has been appointed under the authority of 38 C.F.R. § 14.630.

For the reasons set forth below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009).  The application for the claim shall contain the information and evidence VA requires.  Id. § 1002(c).

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to a military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from such service under conditions other than dishonorable.  Id. § 1002(d).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2012).  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department; not with VA.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203 (2012); Soria, supra.

In the present case, the National Personnel Records Center (NPRC) has twice indicated (in March and October 2010) that it was unable to identify a record of service for the appellant and that, in order to aid in the location of the records, additional information was required; specifically, AGO PA Form 23 [Affidavit for Philippine Army Personnel] from TAG-PA [The Adjutant General of the Philippine Army] [hereinafter Form 23].

The record reflects that, in August 2010, the RO telephoned the appellant and asked if he had a copy of Form 23.  The appellant indicated that he was not sure, and that he would search for it in his records, and that he would try to get a copy from the Office of Adjutant General, Armed Forces of the Philippines.  The appellant was informed that, if the record was not received within 30 days, the RO would make a determination based on the evidence of record.  Thereafter, no Form 23 was ever received, and the appellant's claim was denied.

Generally speaking, when VA receives a complete or substantially complete application for benefits, it is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from non-Federal sources.  38 U.S.C.A. § 5103A(a), (b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).

Here, it does not appear that VA's duty to assist has been fulfilled.  Although the RO put the appellant on notice that additional evidence was required in order to substantiate his claim, it did not provide him any offer of assistance in obtaining the evidence once it became apparent that his own efforts to procure the evidence had been unsuccessful.  Further development is required.  38 C.F.R. § 19.9 (2012).

As a final point, the Board notes that it is not entirely clear from the record whether the RO has responded to the appellant's Privacy Act/Freedom of Information Act (FOIA) request, forwarded to the RO by the Records Management Center in August 2010.  If the RO has not completed action on that request, it should be accomplished on remand.

For the reasons stated, this case is REMANDED for the following actions:

1.  Ensure that the appellant has received a response to his Privacy Act/Freedom of Information Act (FOIA) request, forwarded to the RO by the Records Management Center in August 2010.  Documentation to the effect that the request has been processed should be associated with the claims file.

2.  After obtaining any necessary authorization or release from the appellant, make efforts to obtain a copy of any AGO PA Form 23, Affidavit for Philippine Army Personnel, pertaining to the appellant from the office of the Adjutant General of the Philippine Army.  Efforts should include, but need not necessarily be limited to, an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).

3.  If the records sought are not obtained, notify the appellant and his representative of the identity of the records that were not obtained; explain the efforts taken to obtain them; describe the further action to be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits the records VA was unable to obtain; and inform the appellant that he is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).

4.  If an AGO PA Form 23, or any other new evidence pertaining to the appellant's claimed service, is received, ask NPRC to attempt to verify the appellant's service in light of the additional evidence.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  The response received must be associated with the claims file.

5.  After conducting any additional development deemed necessary, the claim on appeal should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case to the appellant and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order. No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2012).

